Order entered June 8, 1966, herein appealed from, unanimously reversed, on the law without costs or disbursements to either party, and plaintiff’s motion for summary judgment denied. Triable issues exist which preclude the granting of summary judgment. Whether necessaries were in fact supplied, their fair and reasonable value, and additionally, whether necessaries were supplied or moneys advanced with a then existing expectation of payment, are all fact issues (16 N. Y. Jur., Domestic Relations, §§ 628, 629, 633, 635 et seq.; Wanamaker v. Weaver, 176 N. Y. 75; Swanton v. Curley, 273 N. Y. 325; Silkworth v. Silkworth, 255 App. Div. 226; Grishaver v. Grishaver, 225 N. Y. S. 2d 924). Liability of defendant for legal services rendered following upon an- award of counsel fees in the matrimonial proceeding also poses questions of fact and law (see Domestic Relations Law, §§ 237, 236, 240; 16 N. Y. Jur., Domestic Relations, § 672; Levine v. Levine, 48 Misc 2d 15, affd. 50 Misc 2d 39). Concur — Botein, P. J., Stevens, Steuer, Tilzer and Rabin, JJ.